Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Accordingly, claims 1 – 20 are pending in this application.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/27/2021 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information 
disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 12 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving, at an item name suggestion module, a character sequence comprising at least one character; identifying, by the item name suggestion module, a subset of item characteristics of a plurality of item characteristics based on the character sequence, wherein each item characteristic of the plurality of item characteristics comprises a string, and each item characteristic is associated with at least one other item characteristic and a score, and wherein the score describes a ranking of the each item characteristic relative to each other item characteristic of the plurality of item characteristics; selecting, by the item name suggestion module, one or more item characteristics from the subset of item characteristics based on a comparison of the score for each item characteristic of the subset of item characteristics; and providing, from the item name suggestion module, the one or more item characteristics to a device.

The limitation of receiving, at an item name suggestion module, a character sequence comprising at least one character; identifying, by the item name suggestion module, a subset of item characteristics of a plurality of item characteristics based on the character sequence, wherein each item characteristic of the plurality of item characteristics comprises a string, and each item characteristic is associated with at least one other item characteristic and a score, and wherein the score describes a ranking of the each item characteristic relative to each other item characteristic of the plurality of item characteristics; selecting, by the item name suggestion module, one or more item characteristics from the subset of item characteristics based on a comparison of the score for each item characteristic of the subset of item characteristics; and providing, from the item name suggestion module, the one or more item characteristics to a device; other than reciting “a processor, a memory and computer readable code” in a “method, a system and a non-transitory computer readable storage medium” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically evaluating, observation and judgement. For instance, a person can look at the received characteristics which are received from the user and based on said characteristics be able to reasonable select and appropriate name for and object based on the characteristics. If a claim limitation, under its broadest reasonable interpretation, covers performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processor, a memory and computer readable code. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claims 2 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) predicting, by the item name suggestion module, a first one or more strings based on the character sequence; and identifying the subset of item characteristics comprising a second one or more strings that match the first one or more strings.

The limitation of predicting, by the item name suggestion module, a first one or more strings based on the character sequence; and identifying the subset of item characteristics comprising a second one or more strings that match the first one or more strings; other than reciting “a processor, a memory and computer readable code” in a “method, and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically evaluating, observation and judgement. For instance, a person can look at the received characteristics which are received from the user and based on said characteristics be able to reasonable select and appropriate name for and object based on the characteristics. If a claim limitation, under its broadest reasonable interpretation, covers performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processor, a memory and computer readable code. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein a first set of item characteristics of the plurality of item characteristics comprises item characteristics that are each associated with at least one metadata tag and wherein providing the one or more item characteristics to the device further comprises providing a metadata tag for each of the one or more item characteristics that is part of the first set of item characteristics.

The limitation of wherein a first set of item characteristics of the plurality of item characteristics comprises item characteristics that are each associated with at least one metadata tag and wherein providing the one or more item characteristics to the device further comprises providing a metadata tag for each of the one or more item characteristics that is part of the first set of item characteristics; other than reciting “a processor, a memory and computer readable code” in a “method, and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically evaluating, observation and judgement. For instance, a person can look at the received characteristics which are received from the user and based on said characteristics be able to reasonable select and appropriate name for and object based on the characteristics. If a claim limitation, under its broadest reasonable interpretation, covers performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processor, a memory and computer readable code. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving from the device, at the item name suggestion module, a selected item characteristic from the one or more item characteristics; and providing, by the item name suggestion module, instructions for updating a user interface on the device based on the selected item characteristic.

The limitation of receiving from the device, at the item name suggestion module, a selected item characteristic from the one or more item characteristics; and providing, by the item name suggestion module, instructions for updating a user interface on the device based on the selected item characteristic; other than reciting “a processor, a memory and computer readable code” in a “method, and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically evaluating, observation and judgement. For instance, a person can look at the received characteristics which are received from the user and based on said characteristics be able to reasonable select and appropriate name for and object based on the characteristics. If a claim limitation, under its broadest reasonable interpretation, covers performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processor, a memory and computer readable code. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the plurality of item characteristics comprises strings that describe item characteristics chosen from one or more of: an item type, an item manufacturer, an item model, an item color, and an item storage capacity.

The limitation of wherein the plurality of item characteristics comprises strings that describe item characteristics chosen from one or more of: an item type, an item manufacturer, an item model, an item color, and an item storage capacity; other than reciting “a processor, a memory and computer readable code” in a “method, and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically evaluating, observation and judgement. For instance, a person can look at the received characteristics which are received from the user and based on said characteristics be able to reasonable select and appropriate name for and object based on the characteristics. If a claim limitation, under its broadest reasonable interpretation, covers performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processor, a memory and computer readable code. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claims 6 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the score for each item characteristic is based on one or more rules that relate the ranking of each item characteristic to each other item characteristic.

The limitation the wherein the score for each item characteristic is based on one or more rules that relate the ranking of each item characteristic to each other item characteristic; other than reciting “a processor, a memory and computer readable code” in a “method, and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically evaluating, observation and judgement. For instance, a person can look at the received characteristics which are received from the user and based on said characteristics be able to reasonable select and appropriate name for and object based on the characteristics. If a claim limitation, under its broadest reasonable interpretation, covers performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processor, a memory and computer readable code. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claims 7 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the one or more rules comprising a rule that, for a first item characteristic having higher ranking than a second item characteristic, a first score of the first item characteristic is higher than a second score of the second item characteristic.

The limitation the one or more rules comprising a rule that, for a first item characteristic having higher ranking than a second item characteristic, a first score of the first item characteristic is higher than a second score of the second item characteristic; other than reciting “a processor, a memory and computer readable code” in a “method, and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically evaluating, observation and judgement. For instance, a person can look at the received characteristics which are received from the user and based on said characteristics be able to reasonable select and appropriate name for and object based on the characteristics. If a claim limitation, under its broadest reasonable interpretation, covers performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processor, a memory and computer readable code. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claims 8 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving, at the item name suggestion module, one or more selected item characteristics; and wherein: identifying the subset of item characteristics from the plurality of item characteristics is further based on the one or more selected item characteristics; and selecting the one or more item characteristics from the subset of item characteristics is further based on each score of the one or more selected item characteristics.

The limitation the receiving, at the item name suggestion module, one or more selected item characteristics; and wherein: identifying the subset of item characteristics from the plurality of item characteristics is further based on the one or more selected item characteristics; and selecting the one or more item characteristics from the subset of item characteristics is further based on each score of the one or more selected item characteristics; other than reciting “a processor, a memory and computer readable code” in a “method, and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically evaluating, observation and judgement. For instance, a person can look at the received characteristics which are received from the user and based on said characteristics be able to reasonable select and appropriate name for and object based on the characteristics. If a claim limitation, under its broadest reasonable interpretation, covers performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processor, a memory and computer readable code. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claims 9 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) identifying the subset of item characteristics is based on the character sequence; and the one or more selected item characteristics further comprise: predicting a first one or more strings based on the character sequence; and Atty. Dkt. No. 4223.0180001-28- identifying the subset of item characteristics which match the first one or more strings and which are associated with the one or more selected item characteristics.

The limitation the identifying the subset of item characteristics is based on the character sequence; and the one or more selected item characteristics further comprise: predicting a first one or more strings based on the character sequence; and Atty. Dkt. No. 4223.0180001-28- identifying the subset of item characteristics which match the first one or more strings and which are associated with the one or more selected item characteristics; other than reciting “a processor, a memory and computer readable code” in a “method, and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically evaluating, observation and judgement. For instance, a person can look at the received characteristics which are received from the user and based on said characteristics be able to reasonable select and appropriate name for and object based on the characteristics. If a claim limitation, under its broadest reasonable interpretation, covers performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processor, a memory and computer readable code. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claims 10 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the one or more rules comprising a rule that, for a first item characteristic and a second item characteristic with a same ranking, and a third characteristic with lower ranking than the first item characteristic and the second item characteristic, a first score of the first item characteristic plus a third score of the third item characteristic is higher than a second score of the second item characteristic.

The limitation the one or more rules comprising a rule that, for a first item characteristic and a second item characteristic with a same ranking, and a third characteristic with lower ranking than the first item characteristic and the second item characteristic, a first score of the first item characteristic plus a third score of the third item characteristic is higher than a second score of the second item characteristic; other than reciting “a processor, a memory and computer readable code” in a “method, and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically evaluating, observation and judgement. For instance, a person can look at the received characteristics which are received from the user and based on said characteristics be able to reasonable select and appropriate name for and object based on the characteristics. If a claim limitation, under its broadest reasonable interpretation, covers performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processor, a memory and computer readable code. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.
Claims 11 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the one or more rules comprising a rule that, for a first item characteristic with higher ranking than each of a first plurality of item characteristics, a sum of each of a plurality of scores of the first plurality of item characteristics is higher than a first score of the first item characteristic.

The limitation the one or more rules comprising a rule that, for a first item characteristic with higher ranking than each of a first plurality of item characteristics, a sum of each of a plurality of scores of the first plurality of item characteristics is higher than a first score of the first item characteristic; other than reciting “a processor, a memory and computer readable code” in a “method, and a system” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind specifically evaluating, observation and judgement. For instance, a person can look at the received characteristics which are received from the user and based on said characteristics be able to reasonable select and appropriate name for and object based on the characteristics. If a claim limitation, under its broadest reasonable interpretation, covers performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processor, a memory and computer readable code. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dicker et al. (US 8,086,504 B1).

As to claim 1, Dicker et al. teaches receiving, at an item name suggestion module, a character sequence comprising at least one character (column 13 lines 61 – column 14 line 1 figure 5 section 502 [teaches determining of an item tags based on a search term employed to locate a particular item which is sent over to the tag suggestion engine (see figure 1 section 120). It is noted that the tag suggestion engine is being interpreted as the name suggestion module]);
identifying, by the item name suggestion module, a subset of item characteristics of a plurality of item characteristics based on the character sequence, wherein each item characteristic of the plurality of item characteristics comprises a string, and each item characteristic is associated with at least one other item characteristic and a score (column 4 line 28 – 42 [teaches the tag suggestion engine, associating metadata with a particular item based on the received search term (figure 5 section 502). The metadata includes manufacturer, specification or any other pieces of information. In which the suggestion engine provides tags associated with the metadata which had been determined.]), and wherein the score describes a ranking of the each item characteristic relative to each other item characteristic of the plurality of item characteristics (column 4 lines 43 – 53 [teaches ranking the suggested tags according the determined preferences of the suggested tag by assigning weights the suggested tags. It is noted that these weights are being interpreted as the score for the suggested tags]); 
selecting, by the item name suggestion module, one or more item characteristics from the subset of item characteristics based on a comparison of the score for each item characteristic of the subset of item characteristics (column 4 lines 54 – 61 [teaches in addition the rank engine rank tag which have already been associated with the received term, thus already associated tags are assigned a weight and these preferred tag are given more consideration. It is noted that these additional previous tags are being interpreted as the subset of characteristics]); and 
providing, from the item name suggestion module, the one or more item characteristics to a device (column 4 lines 62 – 64 [teaches a presentation engine which receives the ranking of all the tags and are presented to the user]). 

As to claim 12, Dicker et al. teaches receiving, at an item name suggestion module, a character sequence comprising at least one character (column 13 lines 61 – column 14 line 1 figure 5 section 502 [teaches determining of an item tags based on a search term employed to locate a particular item which is sent over to the tag suggestion engine (see figure 1 section 120). It is noted that the tag suggestion engine is being interpreted as the name suggestion module]);
identifying, by the item name suggestion module, a subset of item characteristics of a plurality of item characteristics based on the character sequence, wherein each item characteristic of the plurality of item characteristics comprises a string, and each item characteristic is associated with at least one other item characteristic and a score (column 4 line 28 – 42 [teaches the tag suggestion engine, associating metadata with a particular item based on the received search term (figure 5 section 502). The metadata includes manufacturer, specification or any other pieces of information. In which the suggestion engine provides tags associated with the metadata which had been determined.]), and wherein the score describes a ranking of the each item characteristic relative to each other item characteristic of the plurality of item characteristics (column 4 lines 43 – 53 [teaches ranking the suggested tags according the determined preferences of the suggested tag by assigning weights the suggested tags. It is noted that these weights are being interpreted as the score for the suggested tags]); 
selecting, by the item name suggestion module, one or more item characteristics from the subset of item characteristics based on a comparison of the score for each item characteristic of the subset of item characteristics (column 4 lines 54 – 61 [teaches in addition the rank engine rank tag which have already been associated with the received term, thus already associated tags are assigned a weight and these preferred tag are given more consideration. It is noted that these additional previous tags are being interpreted as the subset of characteristics]); and 
providing, from the item name suggestion module, the one or more item characteristics to a device (column 4 lines 62 – 64 [teaches a presentation engine which receives the ranking of all the tags and are presented to the user]). 

As to claims 2 and 13, these claims are rejected for the same reasons as the independent claims above. In addition Dicker et al. teaches predicting, by the item name suggestion module, a first one or more strings based on the character sequence (column 13 lines 61 – column 14 line 1 figure 5 section 502 [teaches determining of an item tags based on a search term employed to locate a particular item which is sent over to the tag suggestion engine (see figure 1 section 120). It is noted that the tag suggestion engine is being interpreted as the name suggestion module]); and identifying the subset of item characteristics comprising a second one or more strings that match the first one or more strings (column 4 lines 54 – 61 [teaches in addition the rank engine rank tag which have already been associated with the received term, thus already associated tags are assigned a weight and these preferred tag are given more consideration.]).

As to claim 3, this claim is as claim 1 above. In addition Dicker et al. teaches wherein a first set of item characteristics of the plurality of item characteristics comprises item characteristics that are each associated with at least one metadata tag and wherein providing the one or more item characteristics to the device further comprises providing a metadata tag for each of the one or more item characteristics that is part of the first set of item characteristics (column 4 line 28 – 42 [teaches the tag suggestion engine, associating metadata with a particular item based on the received search term (figure 5 section 502). The metadata includes manufacturer, specification or any other pieces of information. In which the suggestion engine provides tags associated with the metadata which had been determined.]).

As to claim 4, this claim is as claim 1 above. In addition Dicker et al. teaches receiving from the device, at the item name suggestion module, a selected item characteristic from the one or more item characteristics; and providing, by the item name suggestion module, instructions for updating a user interface on the device based on the selected item characteristic (column 7 lines 11 – 21 [teaches allowing an user to select a tag via the suggestion of the list which were provided and the system re-associating the item with the newly selected tag]).

As to claim 5, this claim is as claim 1 above. In addition Dicker et al. teaches wherein the plurality of item characteristics comprises strings that describe item characteristics chosen from one or more of: an item type, an item manufacturer, an item model, an item color, and an item storage capacity. (column 4 line 28 – 42 [teaches the tag suggestion engine, associating metadata with a particular item based on the received search term (figure 5 section 502). The metadata includes manufacturer, specification or any other pieces of information. In which the suggestion engine provides tags associated with the metadata which had been determined.]).

As to claims 6 and 14, these claims are rejected for the same reasons as the independent claims above. In addition Dicker et al. teaches wherein the score for each item characteristic is based on one or more rules that relate the ranking of each item characteristic to each other item characteristic (column 4 lines 43 – 53 [teaches ranking the suggested tags according the determined preferences of the suggested tag by assigning weights the suggested tags. It is noted that these weights are being interpreted as the score for the suggested tags]).

As to claims 7 and 15, these claims are rejected for the same reasons as the dependent claims above. In addition Dicker et al. teaches the one or more rules comprising a rule that, for a first item characteristic having higher ranking than a second item characteristic, a first score of the first item characteristic is higher than a second score of the second item characteristic. (column 4 lines 54 – 61 [teaches in addition the rank engine rank tag which have already been associated with the received term, thus already associated tags are assigned a weight and these preferred tag are given more consideration.])

As to claims 8 and 16, these claims are rejected for the same reasons as the dependent claims above. In addition Dicker et al. teaches receiving, at the item name suggestion module, one or more selected item characteristics; and wherein: identifying the subset of item characteristics from the plurality of item characteristics is further based on the one or more selected item characteristics; and selecting the one or more item characteristics from the subset of item characteristics is further based on each score of the one or more selected item characteristics (column 4 lines 54 – 61 and column 7 lines 11 – 21  [column 4 lines 54 – 61 teaches in addition the rank engine rank tag which have already been associated with the received term, thus already associated tags are assigned a weight and these preferred tag are given more consideration. column 7 lines 11 – 21 teaches allowing an user to select a tag via the suggestion of the list which were provided and the system re-associating the item with the newly selected tag])

As to claims 9 and 17, these claims are rejected for the same reasons as the dependent claims above. In addition Dicker et al. teaches predicting a first one or more strings based on the character sequence; and Atty. Dkt. No. 4223.0180001-28- identifying the subset of item characteristics which match the first one or more strings and which are associated with the one or more selected item characteristics (column 4 line 28 – 42 [teaches the tag suggestion engine, associating metadata with a particular item based on the received search term (figure 5 section 502). The metadata includes manufacturer, specification or any other pieces of information. In which the suggestion engine provides tags associated with the metadata which had been determined, additionally based on the related item engine]).

As to claims 10 and 18, these claims are rejected for the same reasons as the dependent claims above. In addition Dicker et al. teaches the one or more rules comprising a rule that, for a first item characteristic and a second item characteristic with a same ranking, and a third characteristic with lower ranking than the first item characteristic and the second item characteristic, a first score of the first item characteristic plus a third score of the third item characteristic is higher than a second score of the second item characteristic. (column 13 lines 61 – column 14 line 1 figure 5 section 502 and Column 4 lines 43 – 61  [teaches determining of an item tags based on a search term employed to locate a particular item which is sent over to the tag suggestion engine (see figure 1 section 120). It is noted that the tag suggestion engine is being interpreted as the name suggestion module. Column 4 lines 43 – 53 teaches ranking the suggested tags according the determined preferences of the suggested tag by assigning weights the suggested tags. It is noted that these weights are being interpreted as the score for the suggested tags. In addition the rank engine rank tag which have already been associated with the received term, thus already associated tags are assigned a weight and these preferred tag are given more consideration]);

As to claims 11 and 19, these claims are rejected for the same reasons as the dependent claims above. In addition Dicker et al. teaches the one or more rules comprising a rule that, for a first item characteristic with higher ranking than each of a first plurality of item characteristics, a sum of each of a plurality of scores of the first plurality of item characteristics is higher than a first score of the first item characteristic (column 4 lines 54 – 61 [teaches in addition the rank engine rank tag which have already been associated with the received term, thus already associated tags are assigned a weight and these preferred tag are given more consideration.])

As to claim 20, Dicker et al. teaches receiving, at an item name suggestion module, a character sequence comprising at least one character (column 13 lines 61 – column 14 line 1 figure 5 section 502 [teaches determining of an item tags based on a search term employed to locate a particular item which is sent over to the tag suggestion engine (see figure 1 section 120). It is noted that the tag suggestion engine is being interpreted as the name suggestion module]);
identifying, by the item name suggestion module, a subset of item characteristics of a plurality of item characteristics based on the character sequence, wherein each item characteristic of the plurality of item characteristics comprises a string, and each item characteristic is associated with at least one other item characteristic and a score (column 4 line 28 – 42 [teaches the tag suggestion engine, associating metadata with a particular item based on the received search term (figure 5 section 502). The metadata includes manufacturer, specification or any other pieces of information. In which the suggestion engine provides tags associated with the metadata which had been determined.]), and wherein the score describes a ranking of the each item characteristic relative to each other item characteristic of the plurality of item characteristics (column 4 lines 43 – 53 [teaches ranking the suggested tags according the determined preferences of the suggested tag by assigning weights the suggested tags. It is noted that these weights are being interpreted as the score for the suggested tags]); 
selecting, by the item name suggestion module, one or more item characteristics from the subset of item characteristics based on a comparison of the score for each item characteristic of the subset of item characteristics (column 4 lines 54 – 61 [teaches in addition the rank engine rank tag which have already been associated with the received term, thus already associated tags are assigned a weight and these preferred tag are given more consideration. It is noted that these additional previous tags are being interpreted as the subset of characteristics]); and 
providing, from the item name suggestion module, the one or more item characteristics to a device (column 4 lines 62 – 64 [teaches a presentation engine which receives the ranking of all the tags and are presented to the user]). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ahmed et al. (US 9,245,271 B1) Discloses scoring of element associated with common tag.

Bannuer et al. (US 2016/0358096 A1) Discloses system for providing metadata tag evaluation.

Speers et al. (US 2010/0082452 A1) Discloses allowing static product categorization. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Pedro J Santos/Examiner, Art Unit 2167 

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167